 LEVI STRAUSS & CO.343Levi Strauss&Co.andSouthwest Regional JointemployedonOctober7preparedbytheBoard,AmalgamatedClothingWorkersofRespondent, submitted into evidence by the GeneralAmerica,AFL-CIO.Cases16-CA-2874andCounsel, and apparently used by the Trial Examiner16-RC-4459asabasis for his finding that there were 163April 11, 1969SUPPLEMENTAL DECISIONOn June 28, 1968, the National Labor RelationsBoard issued a Decision and Order in theabove-entitled proceeding,' finding,inter alia,thattheRespondent had refused to bargain collectivelywith the Union in the unit found appropriate by theBoard, in violation of Section 8(a)(5) and (1) of theNationalLabor Relations Act, as amended, andordering it to cease and desist therefrom and takecertainaffirmativeaction.Thereafter,while theUnion's and Respondent's petitions for review werepending in the United States Court of Appeals forthe District of Columbia Circuit, the Board movedthe Court for an order permitting redeterminationby the Board of the Union's majority status, andholding all proceedings before the Court in abeyancepending such redetermination, because of certaindiscoveries concerning the majority status of theUnion. The motion was granted on December 26,1968.We have reconsidered our determination oftheUnion'smajority status, and we affirm ourfindingthaton the critical date the UnionrepresentedamajorityoftheRespondent'semployeesinanappropriate unit, and that theRespondent refused to bargain with it in violation ofSection 8(a)(5) and (1) of the Act.In the proceeding before the Trial Examiner, theparties agreed that on October 7, 1966, the date onwhich the Respondent refused to bargain, there were163 employees in the unit found appropriate; theTrialExaminer so found, and no exceptions werefiled to that finding. The Trial Examiner furtherfound that 87 unit employees who had signed cardswereemployedon the critical date, and noexceptionswere filed to the finding that theseemployees were employed on that date. The Boardadopted these findings of the Trial Examiner in theabsence of exceptions thereto; the Board furtherfound,in agreementwith the Trial Examiner, thatthe 87 cards were valid designations of the Union,and that it was unnecessary to rule upon the validityof additional cards which were received in evidence.We have again reviewed the record, following theCourt's leave. Our subsequent review reveals, andwe find, that the names of Snyder, Thames, G.Watson,J.Martin,andGooden,whowereemployedonOctober7,were,apparentlyinadvertently, omitted from the list of employees'172 NLRB No 57employees in the unit on that date. It is thereforeclear that there were in fact 168 employees in theunit on October 7. Furthermore, among the 87 cardsfound valid were cards signed by Bobbye Thompson,Bobby Thompson,Wanda Welch, and DeverneSharp.The record shows, however, that theseemployeeswere not employed on October 7.ZDeducting these 4 from the 87 cards previouslyfound valid leaves only 83 valid cards in theappropriateunitof 168 employees. In thesecircumstances, it is clearly necessary to determinethe validity of additional and hitherto unresolvedcards of employees employed on October 7,' for thepurpose of ascertaining the Union's majority status.In reviewing the facts concerning these cards, weadhere to the principles explicated in our originaldecision herein.'Iristene Adams did not testify as to what was saidtoherwhen she was requested to sign anauthorization card.However,Azlee Taylor, whosolicitedAdams to sign a card, testified that she didnotmention an election to Adams but asked herwhat she thought about the Union, and Adamsreplied she thought it was needed. Taylor furthertestified that she then told Adams she could becomeamember of the Union by signing "an applicationcard for the purpose of the Amalgamated ClothingWorkers representing her and matters pertaining toher working conditions and her benefits"; and thatAdams read and signed the card.MelvaByrdtestifiedshewasgivenanauthorization card by Dellene Shirley, an employee,who Byrd "believes" did not say anything about anelection; and she, Byrd, took the card home, readand signed it. Shirley testified she told Byrd, "if wegot enough people interested in the Union that wecould send the cards into the Government to get anelection."Alpha Rakistraws testified without contradictionthat she was given an authorization card by AgnesSmith, an employee, that she read the card beforeshe signed it; and that she was told the purpose ofthe card was "to join the Union."ThelmaMcRuiz testified that LeeMetker, aunion representative, gave her an authorization cardand asked if she would "like to sign the card andcome in and see if we could get this election," but'IndiscussingJeanLowery'scardtheTrialExaminer apparentlyinadvertently interchanged the names Bobbie Saxon and Jean Lowery Therecord shows that Bobbie Saxon solicited Jean Lowery to sign a cardwhich we agree with the Trial Examiner is valid'Two ofthe previously unconsidered cards were signed by Jo AnnBiglow and Linda PhillipsHowever, as these employees were notemployed on October 7 and were not included in the unit count, their cardshave not been counted'Levi Strauss& Co,172NLRB No 57'The Respondent stipulated that Rakistraw's card, which is undated, wassigned within the first 7 days of October 1966175NLRB No. 57 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDassuredhertheRespondent"wouldprobablyrecognize the Union without a lot of trouble." Shestated that she read the card. Metker testified hetoldMcRuiz he was trying to bring the Union in; hehad an application for membership; and would likeher to "join our Union and help to bring it in."Hortence Noble testified that on certain occasionsbeforeNoble signed a card at the solicitation ofemployee Dellene Shirley, Shirley had mentionedthat a certain percentage of cards was needed tohave an election; and the reason Shirley gave Nobleat the time for wanting Noble to sign a card wasthat the Union would help in getting productionquotas and overtime reduced and wages raised.Although Noble testified she had heard three otheremployees state that the card was "not to join anyunion," there is no evidence that she "heard" thisbefore she signed the card. Shirley did not testify asto this card.Margarette Barker did not testify with respect towhatwas said to her before she signed anauthorization card.However,Azlee Taylor, whosolicited Barker's card, testified that she told Barkerthat the Union was organizing and that severalcards had been signed by employees who wereinterested in improving their working conditions andthat she explained how the Union would helpBarker.Agnes Smith testified without contradiction thatshe was given a card by Avis Oldham, an employee,who told her it was for the purpose of joining theUnionandgettingbetterworking conditions;Oldham also mentioned that if there was anelection,employeeswould have better workingconditions;and Smith read the card before she`Levi Strauss & CD, suprasigned it.Although some reference to an election was madeduring some of the card solicitations referred toabove, there was no representation, either direct orindirect, that the cards would be used for an electionother than as a concurrent purpose. We thereforefind no reason to invalidate these unambiguouslyworded authorization cards on the theory ofmisrepresentationoronanyotherground.`Accordingly, we find that these 7 employees validlydesignated the Union as their bargaining agent.BertieThompson testified without contradictionas follows. She was given an authorization card byArt Hebner, a union representative, who explainedsome union benefits to her and told her the card wasto get an election. Thompson's husband, who waspresent, asked Hebner if she would be under anobligation if she signed the card, and Hebner repliedthat she would not, but that the card was "just toget an election." Thompson read and signed thecard.It is clear that Hebner's statements to Thompsonare susceptible of an interpretation or inference thather card would be used only for an election. Weaccordingly find her card invalid.In view of the foregoing, and the record as awhole, we find that October 7, 1966, the Unionrepresented 90' employees in the appropriate unit of168 employees. We accordingly find that the UnionrepresentedamajorityoftheRespondent'semployees in the appropriate unit on the criticaldate, and hereby reaffirm our Decision and Orderheretofore issued in this case.'In view of our finding of majority herein,we find it unnecessary to ruleupon the cards of Patricia Walker, Doris Buchanan,Sue Ray, Nancy J.Robinson, and Frances Bowers As stated in the original decision herein,Member Zagoria does not rely on the cards of Harris or Layne